Order entered December 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01475-CV

                           IN RE QUINCY BLAKELY, Relator

                Original Proceeding from the 194th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F15-18020

                                         ORDER
                         Before Justices Francis, Evans, and Schenck

       Based on the Court’s opinion of this date, we DENY relator’s December 7, 2018 petition

for writ of mandamus and prohibition.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE